Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered November 19, 2001, convicting defendant, after a jury trial, of unauthorized use of a vehicle in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The evidence clearly established that defendant knew he did not have the consent of the owner to drive the truck, given the presumption contained in Penal Law § 165.05 (1), which defendant did not rebut (see Matter of Raquel M., 99 NY2d 92 [2002]). There was no evidence to suggest that the person who had rented the truck had permitted defendant to borrow it.
*501Because the contents of the rental contract were not in dispute and were collateral to the issues, the best evidence rule did not apply, and the court properly admitted a copy of the contract that had been faxed to the prosecutor by the rental company (see Schozer v William Penn Life Ins. Co. of N.Y., 84 NY2d 639, 643 [1994]; Ferraioli v Ferraioli, 295 AD2d 268, 269 [2002]). Concur — Nardelli, J.P., Andrias, Sullivan, Rosenberger and Wallach, JJ.